DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 6/1/2020.  These drawings are accepted for examination.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 8,214,010 and claims 1-16 of U.S. Patent No. 10,667,785. Although the claims at issue are not identical, they are not patentably distinct from each other because, as discussed in the interview of 6/29/2022, both the instant claims and the claims of the ‘010 and ‘785 patents disclose and recite a scanning device for directing energy beams during rotary motion including a support, tiltable member pivotally coupled to the support, energy emitting device fongirud to emit an energy beam wherein the energy emitting device is located such that a beam angle of the energy emitting device is dependent on a tilt angle of the tiltable member, and wherein the tilt angle is controllable via the pivotal support of a low-friction pivot mechanism comprising a pair of pivot pins received within respective indentations. Regarding the dependent claims, both the ‘010 and ‘785 patents disclose and claim the support of the beam device by the tiltable member, the pivot mechanism configured to provide conductive paths to the device via a conductive tip, and the rotation of the support about a rotation axis such that the device can be controlled via the tiltable member and a restoring mechanism to control the beam angle of the device.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 6,200,269) in view of Smith et al (US 5,467,779).
Regarding claims 1, 2, and 3, Lin et al (’269) discloses and teaches a scanning device which includes a support, tiltable member coupled to the support, energy emitting device configured to emit an energy beam and a particular angle, the angle depending on the tilting of the tiltable member, and wherein the tilt angle is controllable by the system. Lin et al (‘269) discloses this, but fails to disclose the mechanism for tilting including a pair of pivot pins (Fig 2-4, ‘269, Fig 1 discussion, specifically -> Col 2 Line 54-Col 4 Line 33, Fig 2 and 3 discussion Col 4 Line 33-Col 5 line 35).
Attention is hereby directed to the teaching reference to Smith et al (‘779) which expressly discloses and teaches the tiltable member being capable of being pivotally supported by low-friction pivot pins (Fig 2, Col 4 Line 5-50), which are capable of providing a pathway for electrical communication between an energy emission device and power source. It would have been obvious to one of ordinary skill in the art to have utilized the pivot pin connections and electrical connections of the Smith et al reference in order to facilitate transducer adjustments for scanning angles (Fig 2-3, Col 3 Line 15 – Col 4 Line 50).

Regarding claims 4, and 9, Lin et al discloses and teaches the inclusion of an ultrasonic transducer, but fails to disclose the pivot pins of the instant claims, including electrically conductive tip(s) for particular pins to provide electrical communication via the tip of the pin. Lin et al does further disclose the inclusion of conductive elements integrated into the system, as well as being placed along with the system, but not the pivot pins themselves (Col 2 Line 54-Col 3 line 54). 
Attention is hereby directed again to the teaching reference to Smith (‘779) which expressly discloses and teaches that the pivot pins of the device can include a tip element to provide electrical connection and signals to a control system (for stopping/controlling the actuator elements and transducer elements, Col 4 Line 26-50, Claims 4, 5, 11). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Smith (‘779) for the specific pivot pin connections to control the operation and angle of the tiltable member in order to control and stop/engage the actuator elements of the tilting member (Col 4, Smith).

Regarding claims 5, 6, and 7, Lin et al discloses pairs of flexible electrical conductors in electrical communication with the energy emission device (Fig 1a, Claim 15, 17) and wherein the electrical conductors can provide for adjustments to the angle of the tiltable member, but fail to disclose the tiltable member including pivot pins for adjusting and rotationally supporting the tiltable member. Attention is hereby again directed to the teaching reference to Smith (‘779) which discloses and teaches the inclusion of the pivot pins to adjusting the support, including a rotary support component and adjusting the angle of the tiltable member (Abs, Fig 2, Col 4 Line 15-Col 5 Line 28), and as such, the angle of the transducer element to particular orientations based on adjustment mechanisms (col 2 Line 54-Col 3 Line 45, Col 4 Line 25-50, including a stop (velocity cessation)). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Smith to provide pivot pins to support the tiltable member with the conductors and rotational support components and integrated flexible electrical conductors in communication with the transducer (of Lin et al) for the purpose of providing control over the imaging system during scanning operation (Abs, Lin; Col 2 15-56, Smith et al).


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US 6,200,269) in view of Smith et al (US 5,467,779) as applied to claims 1-6 above, and further in view of Ritter et al (US 6,702,804). Regarding claims 7 and 8, Lin et al in view of Smith et al disclose and teach what is listed above including the rotary component support (Above, Smith) as well as the restoring components configured to apply force to tilt a member into particular positions, but fail to disclose or teach a magnetic component configured to interact with the elements in order to adjust the beam angle of the device. 
Attention is hereby directed to the teaching reference to Ritter et al (‘804) which expressly teaches that the tiltable member of the device can include a magnet, and that the device can be controlled by adjusting the magnetic energy applied in order to adjust the beam angle accordingly. Specifically, Ritter et al further discloses and teaches that magnetic elements can include adjustments made with magnetic forces to tilt and vary the imaging field of the device including imaging beam of the device (Col 3 Line 27-Col 4 Line 43, with a focus on Col 4 Line 35-40). It would have been obvious to one of ordinary skill in the art to have utilized the magnetic navigation and adjustment system of Ritter et al with the ultrasonic endoscopy system of Lin in view of Smith in order to facilitate the control of an imaging device during internal imaging/navigation procedures (Col 3 Line 27-58, including endoscopic, Line 45-48).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes references to Maschke (US 2005/0101859), MacKinnon et al (US 6,110,106), Meyers (US 5,531,119) and Wray (US 5,215,092) all of which disclose and teach an ultrasonic probe scanning device with rotational elements, and scanning angle controls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793